EXHIBIT 10.33
FORM OF LETTER AGREEMENT REGARDING STANDARDS FOR INCENTIVE COMPENSATION
TO EXECUTIVE OFFICERS UNDER THE TARP CAPITAL PURCHASE PROGRAM
[DATE]
[ADDRESS]
__________________

__________________

__________________

__________________


Dear ________:

     Popular, Inc. (the “Company”) intends to enter into a Securities Purchase
Agreement, (the “Participation Agreement”), with the United States Department of
Treasury (“Treasury”) that provides for the Company’s participation in the
Treasury’s TARP Capital Purchase Program (the “CPP”).
     For the Company to participate in the CPP and as a condition to the closing
of the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

  (1)   No Golden Parachute Payments. The Company is prohibiting any golden
parachute payment to you during any “CPP Covered Period”. A “CPP Covered Period”
is any period during which (A) you are a senior executive officer and
(B) Treasury holds an equity or debt position acquired from the Company in the
CPP.

  (1)   Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

  (2)   Compensation Program Amendments. Each of the Company’s compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to you is hereby amended to the extent necessary to give
effect to provisions (1) and (2).

      In addition, the Company is required to review its Benefit Plans to ensure
that they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such

 



--------------------------------------------------------------------------------



 



      review requires revisions to any Benefit Plan with respect to you, you and
the Company agree to execute such additional documents as the Company deems
necessary to effect such revisions.

  (3)   Definitions and Interpretation. This letter shall be interpreted as
follows:

  •   “Senior executive officer” means the Company’s “senior executive officers”
as defined in subsection 111(b)(3) of EESA.     •   “Golden parachute payment”
is used with the same meaning as in subsection 111(b)(2)(C) of EESA.     •  
“EESA” means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation that has been issued and is in effect as of the “Closing
Date” as defined in the Participation Agreement.     •   The term “Company”
includes any entities treated as a single employer with the Company under 31
C.F.R. § 30.1(b) (as in effect on the Closing Date). You are also delivering a
waiver pursuant to the Participation Agreement, and, as between the Company and
you, the term “employer” in that waiver will be deemed to mean the Company as
used in this letter.     •   The term “CPP Covered Period” shall be limited by,
and interpreted in a manner consistent with, 31 C.F.R. § 30.11 (as in effect on
the Closing Date).     •   Provisions (1) and (2) of this letter are intended
to, and will be interpreted, administered and construed to, comply with
Section 111 of EESA (and, to the maximum extent consistent with the preceding,
to permit operation of the Benefit Plans in accordance with their terms before
giving effect to this letter).     •   This letter will be governed by and
construed in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State. Each of the parties hereto agrees to submit to the exclusive
jurisdiction and venue of the United States District Court for the District of
Columbia and the United States Court of Federal Claims for any and all actions,
suits or proceedings arising out of or relating to this letter.

*              *             *
     The Board appreciates the concessions you are making and looks forward to
your continued leadership during these financially turbulent times.

            Very truly yours,


Popular, Inc.
 
    By:                        

Intending to be legally bound, I agree
with and accept the foregoing terms.


________________________________
By:

         

 



--------------------------------------------------------------------------------



 



                                   

WAIVER
In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or my employer for any changes to my compensation or benefits that are required
to comply with the regulation issued by the Department of the Treasury as
published in the Federal Register on October 20, 2008.
I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.
This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.
__________________________________
By: _______________________________

 